t c memo united_states tax_court barry l morris petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for and r determined deficiencies and additions to tax pursuant to sec_6651 i r c after concessions p and r dispute only whether p is entitled to certain additional deductions held p is not entitled to deductions in excess of those conceded by r barry l morris pro_se annie lee for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of federal_income_tax deficiencies and additions to tax under sec_6651 that respondent determined with respect to petitioner’s and taxable years before trial the parties resolved a number of issues and filed a stipulation of settled issues which is hereby incorporated by reference into our findings after concessions the issues remaining for decision are whether petitioner is entitled to numerous additional deductions claimed on schedule c profit or loss from business for all taxable years at issue whether petitioner is entitled to a deduction for state taxes paid in and whether petitioner is entitled to a deduction for alimony payments in findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioner failed to file federal all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue the rule reference is to the tax_court rules_of_practice and procedure income_tax returns for the and taxable years respondent issued notices of deficiency on date petitioner then filed a timely petition with this court at the time he filed his petition petitioner resided in hayward california a trial was held on may in san francisco california before proceeding it is noteworthy that mr morris is an experienced attorney specializing in criminal_law this case was initially set for trial in date at petitioner’s request he was granted two continuances the second continuance was granted in date over respondent’s objection despite the additional time he was granted and his representations to the court that if the continuances were granted he would promptly find and provide respondent with relevant documents demonstrating his entitlement to additional deductions petitioner failed to do so to make matters worse petitioner violated the court’s standing_pretrial_order by providing respondent with documents less than the required days before trial he also showed up for trial without records pertaining to of the taxable years at issue on the basis that his computer wasn’t printing the case was nevertheless tried although of the taxable years at issue had to be tried on the following day in order to permit petitioner to finalize and print the rest of the accounting_records that he was relying on and to provide them to respondent because petitioner’s records were discovered during trial to be fraught with errors the court concluded that respondent was prejudiced by petitioner’s violation of the pretrial order the court therefore sustained respondent’s objection to the admission of those documents into evidence however the record was held open until july to offer petitioner an opportunity to confer with respondent in order to reach an agreement concerning the filing of additional documents such documents could have included corrected versions of the documents that were not admitted into evidence at trial and additional supplemental stipulations of the parties petitioner failed to confer with respondent and then inexplicably failed to file a brief or a reply brief in the end although provided ample opportunity petitioner has done little to help himself prevail on the remaining issues i general deduction rules opinion deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs generally the court may allow for the deduction of a claimed expense other than those subjected to the strict substantiation requirements of sec_274 even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite the taxpayer bears the burden of proving entitlement to any claimed exemptions or deductions the taxpayer’s burden includes the burden of substantiation 65_tc_87 affd 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not established that he meets the requirements under sec_7491 and for such a shift ii business_expense deductions sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible see sec_262 certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language because petitioner has failed to file a brief the nature of his arguments is not entirely clear in any event no evidence has been admitted that would tend to support any of the claimed business_expense deductions that were not conceded by respondent to make matters worse petitioner’s testimony was plagued by memory lapses and confessions of error with respect to some of his claimed deductions the court therefore concludes that petitioner has failed to demonstrate entitlement to deductions for any business_expenses in excess of those conceded by respondent iii deduction for state tax_payments state income taxes paid_or_accrued during the taxable_year are generally deductible see sec_164 at trial petitioner asserted tersely that he made five payments of dollar_figure to the california franchise tax board in aside from that assertion there is no evidence of record to demonstrate that petitioner actually made those payments on behalf of his business because petitioner has failed to properly substantiate the claimed state tax_payments he has not demonstrated entitlement to a deduction for state tax_payments with respect to his taxable_year iv deduction for alimony or separate_maintenance payments payments incident to a divorce that are characterized as alimony or separate_maintenance are deductible by the payor see sec_215 in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year for federal_income_tax purposes alimony is defined as any payment in cash that satisfies all of the following requirements a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c the payee spouse and the payor spouse are not members of the same household at the time the payment is made and d there is no liability to make any such payment or a substitute for such payments in cash or property after the death of the payee spouse sec_71 a - d at trial petitioner testified that he paid dollar_figure in spousal support in the year respondent indicates on brief that respondent was willing to allow petitioner a deduction for alimony payments if petitioner provided adequate documentation to show the year in which alimony was paid petitioner attempted to do so at trial by submitting copies of computer records reflecting numerous transfers of funds dollar_figure per transfer to his ex-wife in however those amounts could also have been for child_support and in any event those records were not admitted into evidence as a result we are left to guess if and when petitioner paid alimony petitioner has therefore not demonstrated entitlement to a deduction for alimony payments with respect to hi sec_2001 taxable_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
